DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose the adjustment ring arrangement as limited by the independent claim.  
In the prior art, blind spot object detection sensors such as cameras are well known.  Their mounting often involves passing through a portion of the surface of the vehicle such as a bumper, grill, or windscreen.  
Gomez (US 9989835) discloses a camera mounted on a vehicle having first and second angled mounting rings (fig 4 elements 64, 66) for passing a camera (element 56) through a surface of a vehicle (fig 5 element 13).  The mounting rings secure the camera in position but are not adjustable for tilting the camera angle.  
Camera angle adjusting mechanisms are known in the art, using mechanical actuation to tilt the camera in a desired direction. 
Hitomi (US 2003/0103142) discloses a bumper mounted camera having an angle adjusting mechanism using a driving mechanism to rotate and pivot the pointing angle of the camera.  
Qiaoling (CN205781873-U) discloses a vehicle mounted camera adjusting mechanism having the claimed angled rings (fig 1 and 2) for tilting the camera.  However, the configuration is different than the present invention.  In Qiaoling, the attachment point is below ring element 3, whereas in the present invention the angled rings are situated on either side of the extension portion (vehicle surface)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648